MEMORANDUM **
Charles R.K. Farren appeals from his guilty-plea conviction and 126-month sentence for conspiracy to distribute and possess with intent to distribute 500 grams or more of methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Farren’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. The Government filed a motion to dismiss the appeal of the sentence, and Farren filed an opposition to the motion.
We have reviewed the brief and motions, and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction, and dismiss the appeal of the sentence in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED, and appellee’s motion to dismiss is GRANTED.
Conviction AFFIRMED; Appeal of sentence DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.